DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed December 17, 2020.   Claims 1-16 are pending and an action on the merits is as follows.	
Rejections of claims 1-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.
Applicants’ arguments with respect to claims have been considered and are addressed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tyni et al. (US 2014/0339024 A1) in view of Schröder-Brumloop et al. (US 5,587,565).
Claims 1 and 9: Tyni et al. discloses a system and method for controlling an elevator comprising a car door operation control system (control card 8) for controlling movement of a car door (7) via controlling door motor (12), and the car door operation control system includes an encoder (14) configured to provide a signal indicative of a travel distance of the car door (door travel) (page 4 ¶ [0082]).  An elevator car control system (elevator control system 9) obtains a primary Car Door Closed Signal from a car door safety switch (door switches 13) of an elevator safety control system through use of bus (17), where the elevator car control system is configured to obtain a secondary Car Door Closed Signal from the encoder based on the travel distance signal provided 
However Schröder-Brumloop et al. teaches a system and method for controlling an elevator, where a car door operation control system includes an incremental encoder to provide a signal indicative of a travel distance of a car door (column 2 lines 2-12).
Given the teachings of Schröder-Brumloop et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method disclosed in Tyni et al. to provide the encoder to be an incremental encoder.  Doing so would allow “a door profile, having motor control points whereat the speed and torque of the motor are changed [to be] executed [where] motor control points along the path of travel of the elevator door are characterized by the percentage of the total path distance” as taught in Schröder-Brumloop et al. (column 2 lines 8-12) based on a determined speed and distance from the incremental encoder (column 2 lines 27-33). 
Claims 5 and 13: Tyni et al. modified by Schröder-Brumloop et al. discloses a system and method including an incremental encoder, as stated above.  The incremental encoder is shown in Schröder-Brumloop et al. to comprise a pulse encoder for generating (column 2 lines 5-7) and detecting pulses when the car door is in motion (column 2 lines 32-33).
Claims 6 and 14: Tyni et al. modified by Schröder-Brumloop et al. discloses a system and method as stated above, where the car door operation control system includes a car door operation controller for controlling elevator door motor (12), as shown in Tyni et al. (page 4 ¶ [0082]).  The pulse encoder is further shown in Schröder-Brumloop et al. to include an encoder disc (32) rigidly mounted on a drive shaft (28) of a car door drive (motor 26), a light source (34) disposed on one side of the encoder disc, and a light receiver (36) disposed on the opposite side of the encoder disc, where the encoder disc includes a plurality of regularly spaced openings (38) about the periphery thereof, such that upon rotation of the drive shaft, the encode disc acts as a light chopper to provide a stream of light pulses to the light receiver, thereby generating, in response to each light pulse striking the light receiver, an electrical pulse signal (electrical output signal) to the door operation controller (column 3 lines 36-49).  The door operation controller further includes means (20) for counting the pulse signals (column 3 line 54).
Claims 7 and 15: Tyni et al. modified by Schröder-Brumloop et al. discloses a system and method as stated above, where the secondary Car Door Closed Signal is disclosed in Tyni et al. to be generated based on door switches (13) which include ‘door open’ or ‘door closed’ switches (page 4 ¶ [0082]).  The door switches then provide a corresponding door open or door closed signal after the door is fully open or fully closed.  Therefore the secondary Car Door Closed Signal is provided in a case when the travel distance signal provided by the incremental encoder corresponds to a travel distance between a fully open position and a fully closed position of the car door.  A travel distance between a fully open position and a fully closed position of the car door 
Claims 8 and 16: Tyni et al. modified by Schröder-Brumloop et al. discloses a system and method where the secondary Car Door Closed Signal is provided in a case when the traveling distance signal provided by the incremental encoder corresponds to the travel distance between a fully open position and a fully closed position of the car door as determined during an initialization procedure of the car door operation control system, as stated above.  Schröder-Brumloop et al. teaches that a sudden decrease in signal from the incremental encoder corresponds to an object being in the path of the door, causing direction of door movement to be reversed (column 5 lines 11-16).  Therefore in a case when the travel distance signal provided by the incremental encoder corresponds to a smaller travel distance than the travel distance between a fully open position and a fully closed position, the elevator car control system initiates moving the car door in an opening direction until the car door stops when reaching an end position then moving the car door again in a closing direction until the car door reaches an opposite end position while detecting the travel distance by the incremental encoder during movement of the car door the a closing direction, as is known in the art.
Claims 2, 4, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tyni et al. (US 2014/0339024 A1) modified by Schröder-Brumloop et al. (US 5,587,565) as applied to claims above, further in view of Meissner et al. (US 7,178,635 B2).
Claims 2 and 10: Tyni et al. modified by Schröder-Brumloop et al. discloses a system and method as stated above, but fails to disclose movement of an elevator car 
However Meissner et al. teaches a system and method for controlling an elevator, where two independent safety circuits are associated with doors of an elevator system and prevent (block) movement (travel) of an elevator car (column 2 lines 7-12) if a door is determined to be open (column1 lines 18-20).  Each safety circuit can independently prevent said movement of the elevator car (column 2 lines 13-16).
Given the teachings of Meissner et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method disclosed in Tyni et al. as modified by Schröder-Brumloop et al. to prevent movement of an elevator car in case any of the primary Car Door Closed Signal or the secondary Car Door Closed Signal is not provided to the elevator safety control system.  Movement of the elevator car then would further be prevented in case none of the primary Car Door Closed Signal and the secondary Car Door Closed Signal is provided to the elevator safety control system. Doing so would allow a “transporting capacity of the elevator [system to] be increased and [different] cars [to] hinder one another as little as possible” as taught in Meissner et al. (column 2 lines 1-3).
 Claims 4 and 12: Tyni et al. modified by Schröder-Brumloop et al. discloses a system and method as stated above, but fails to disclose the car door safety switch to be connected in a safety chain of an elevator system.
However Meissner et al. teaches a system and method for controlling an elevator, where a car door safety circuit (37) is connected in a safety chain (71) of the elevator system (column 9 lines 17-22), as can be seen from FIG. 1.
.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tyni et al. (US 2014/0339024 A1) modified by Schröder-Brumloop et al. (US 5,587,565) as applied to claims above, further in view of Lence Barreiro et al. (US 6,543,583 B1).
Claims 3 and 11: Tyni et al. modified by Schröder-Brumloop et al. discloses a system and method where the secondary Car Door Closed Signal is provided to the elevator car control system, as stated above.  These references fail to disclose the secondary Car Door Closed Signal to be provided to the elevator car control system in response to the car door safety switch being bypassed.
However Lence Barreiro et al. teaches a system and method for controlling an elevator, where a secondary Car Door Closed Signal corresponding to a car door opening is provided to an elevator car control system in response to a car door safety switch (car door closed switch) being bypassed (column 4 line 62 through column 5 line 30).
Given the teachings of Lence Barreiro et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .

Response to Arguments
Applicants’ arguments filed December 17, 2020 have been fully considered but they are not persuasive.  
Applicants state on page 6 of the response that the car door travel distance described in Tyni et al. “is not used to obtain a secondary Car Door Closed Signal (DFCM) as recited in claim 1”.  However Tyni et al. states that door open/closed information is produced by switches (page 3 ¶ [0060]) described as door switches (13) which pass signals using bus (16) (page 4 ¶ [0082]).  Additionally, door open/closed information is also produced by an encoder (page 3 ¶ [0061]) used to measure travel distance of a door, where the encoder (14) passes signals using bus (17) (page 4 ¶ [0082]).  Each door open/closed signal is passed along a separate and independent bus, as can be seen from Fig. 3.  Therefore Tyni properly describes the car door travel distance to be used to obtain a secondary Car Door Closed Signal as required in claim 1. 

	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        March 10, 2021